DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Langevin et al. (US Patent Application Publication 2008/0301994). Langevin et al. discloses an apparatus, comprising: a plastic handguard (92, 94, 98); and a metal tube (96, 102, 104) placed inside the handguard and at least two metal slots (100) laterally placed on an outer surface of the plastic handguard, wherein each of the at least two metal slots have two metal rails set at some distance apart, running in parallel with a horizontal axis of the plastic handguard and further incorporating an opening on one side (112) of the each of the at least two metal slots; and at least one screw plate (108) that slides into the opening of each of the at least two metal slots.

With regards to claim 2. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps; “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 227 USPQ 964.  Regarding the process for making the claimed projectile or the Product by Process Claims, applicant is direct to MPEP § 2113.  Therefore the metal tube placed inside the handguard by covering the metal tube with a plastic or plastic type material using injection molding or casting method is not pertinent in this instance to the patentability of this product claim.

With regards to claim 5. The apparatus of claim 1, wherein each of the at least two metal slots are positioned on each side of the handguard. (see Fig 7)

With regards to claim 10. The apparatus of claim 1, wherein the at least one screw plate has at least one screw housing. (par. 0027)

With regards to claim 11. The apparatus of claim 1, further comprising an accessory attachment rail (the rails 108), wherein the accessory attachment rail has at least one corresponding hole.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langevin et al. as applied to claim 1 above. Langevin et al. discloses the apparatus where the plastic handguard incorporates at least two vertically (it is noted that the term “vertical” is spatially relative and that the handguard can be turn in any spatial position to have the halves separated “vertically”) separated halves; the metal tube incorporates at least two vertically separated halves, wherein each of the at least two vertically separated halves of the metal tube corresponds to each of the at least two vertically separated halves of the plastic guard; wherein each of the at least two vertically  separated halves of the metal tube is placed inside each of the at least two vertically separated halves of the plastic guard. Langevin et al. does not expressly disclose each of the at least two metal slots placed on an outer surface of each of the at least two vertically separated halves of the plastic handguard. It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize two of the slots (100), one on each of the separate halves, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art and Langevin teaches the desire to have multiple rails. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
With regards to claim 12. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps; “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 227 USPQ 964.  Regarding the process for making the claimed projectile or the Product by Process Claims, applicant is direct to MPEP § 2113.  Therefore the metal tube placed inside the handguard by covering the metal tube with a plastic or plastic type material using injection molding or casting method is not pertinent in this instance to the patentability of this product claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE CLEMENT whose telephone number is (571)272-6884. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571.272.6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHELLE CLEMENT/Primary Examiner, Art Unit 3641